DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 9-20, 22-34 and 36 are allowed.

Claims 
	Claim 1 includes the limitation “means for constraining …” The “means for” paragraph has been interpreted under 35 USC 112(f) because the claim limitation uses a means plus function without reciting sufficient structure, therefore, claim 1 invokes 35 USC 112(f).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760.  The examiner can normally be reached on Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        4/22/21